Citation Nr: 1314982	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-33 121	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

Entitlement to VA death pension benefits.

Entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from January 1963 to July 1963 and from March 1966 to June 1968.  He died in July 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and March 2009 RO decisions.

The appellant requested the opportunity to present testimony in support of her appeal at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled in March 2013.  The appellant was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  Her appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

The issue of entitlement to dependency and indemnity compensation based upon service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's countable annual family income for a surviving spouse with three dependents, exceeds the maximum annual pension rate (MAPR) for death pension benefits.




CONCLUSION OF LAW

The criteria for entitlement to death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that she and her family need supplemental income in addition to the Social Security death benefits they get.  She has provided information about the deteriorating condition of their house and their expenses.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  This information was provided in an August 2008 letter, prior to the initial adjudication of the claim.

Social Security records and the financial documents submitted by the appellant have been obtained and reviewed in support of her claim.  

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).




Analysis

Pension is a monthly or other periodic payment made by VA to a Veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a Veteran of a period of war because of the nonservice-connected death of the Veteran.  38 U.S.C.A. §§ 1521, 1541.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the surviving spouse's annual countable family income from the maximum annual pension rate applicable to the surviving spouse's circumstances.  The maximum annual pension rate (MAPR) is adjusted from year to year. 

Effective 2008, when the appellant filed her application for death pension benefits and in 2009, the MAPR for a surviving spouse with three dependent children was $14,425.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B; see also http://benefits.va.gov/PENSIONANDFIDUCIARY/pension/rates_survivor_pen09.asp.  The MAPR is revised every December 1st and is applicable for the following 12-month period.

In determining the surviving spouse's annual countable family income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272(a).  Recurring income means income which is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.) and which will continue throughout an entire 12-month annualization period.  The amount of recurring income for pension purposes will be the amount received or anticipated during a 12-month annualization period.  38 C.F.R. § 3.271(a)(1).  Old age and survivor's insurance and disability insurance under Title II of the Social Security Act will be considered income as a retirement benefit.  38 C.F.R. § 3.262(f).  Benefits received under non-contributory programs, such as old age assistance, aid to dependent children, and supplemental security income are subject to the rules of 38 C.F.R. § 3.262(d) applicable to charitable donations.  38 C.F.R. § 3.262(f).  Income received from real or personal property owned by the claimant will be counted.  38 C.F.R. §§ 3.262(k)(2), 3.271(d).  Whenever there is a change in the maximum annual pension rate, or in the surviving spouse's family income, the monthly rate of pension payable shall be adjusted effective the date of change.  38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

Unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from an individual's income for the same 12-month annualization period to the extent that the medical expenses were paid.  38 C.F.R. § 3.272(g)(2)(iii).

The Veteran died in July 2006.  The appellant filed a claim for VA death pension benefits for herself and her three minor children in June 2008.  She reported that the family's only income was from Social Security disability insurance benefits predicated upon the Veteran's Social Security disability entitlement.  These benefits totaled $23,472 annually.  She also reported that the family receives food stamps.  

The appellant does not report having any unreimbursed medical expenses.  However, she does contend that she requires medical care for some serious disabilities, including chronic obstructive pulmonary disease, heart problems, high blood pressure, diabetes, arthritis, and spine problems.  She also contends that their house has a mold problem which she cannot afford to remediate, but that causes health concerns for the whole family.  She is hereby informed that if she can document unreimbursed medical expenses in excess of five percent of the MAPR, she should submit such documentation to VA, for purposes of reducing her countable income for death pension purposes.  

Because the appellant's countable income ($23,472) for the time period at issue, 2008 and 2008, clearly exceeds the applicable MAPR ($14,425) for death pension benefits.  Thus, her family's income is excessive for death pension benefits.  If her situation changes, (for instance, when her children can no longer be counted as her dependents due to attaining the age of majority and/or completing their schooling) or she can document unreimbursed medical expenses sufficient to reduce her countable income, she should contact the VA and file again for the death pension benefit.  

The Board is sympathetic to the appellant's claim and her particular circumstances.  But the pension benefit is intended to provide a subsistence standard of living for those who are without other resources.  The surviving spouse's countable income must be less than the annual death pension rate determined by law.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  Here, her countable income was in excess of the applicable pension rate for death pension benefits.  Therefore, she is not legally entitled to death pension benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Death pension benefits are denied due to excessive income.




Continued on next page

REMAND

The appellant contends that the Veteran's death from a heart attack was related to service, either directly, or as heart disease which may be presumed under law to have been incurred during service, or as due to herbicide exposure.

Although the Veteran did not establish service connection for any disability or disease during his lifetime, he did file a claim for VA compensation benefits in 1986.  Careful review of this application reveals that he reported having previously filed an application for VA medical care, and that he reported having been treated at two St. Louis area VA hospitals beginning in 1984.  He additionally reported having undergone a "test" for Agent Orange exposure at the VA in 1984.  These records have not been obtained for review by adjudicators.

Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran reported VA medical care beginning in the 1980s, an attempt to obtain these records should be made (though the Board understands the difficulty in obtaining these thirty-year old records).  As appropriate, the older records should be requested from the appropriate storage repository (i.e., a CAPRI search alone will not fulfill this request for the earlier records).

After the Veteran's early VA treatment records have been retrieved (if possible), adjudicators should review them to determine whether the information contained therein supports the appellant's claim for dependency and indemnity compensation based upon service connection for the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records of VA medical treatment afforded to the Veteran at the Jefferson Barracks and John Cochran VA Medical Centers in St. Louis, Missouri, from the 1980s until his death in 2006, from the appropriate storage facility and from electronic storage as appropriate.  

All efforts to obtain these old records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  After the development requested above has been completed, the RO should provide the appellant with appropriate notice and perform any further evidentiary development necessary to resolve her claim for dependency and indemnity compensation.  The RO should again review the record to determine whether the information contained therein supports the appellant's claim for dependency and indemnity compensation.  If the benefit sought on appeal remains denied, the appellant and her representative, should she choose to designate one, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


